DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 9/14/2021, which are in response to USPTO Office Action mailed 4/16/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPasta et al. (US PGPUB No. 2005/0033633; Pub. Date: Feb. 10, 2005) in view of Emmerton (US PGPUB No. 2014/0236852; Pub. Date: Aug. 23, 2014) and Wunder et al. (US PGPUB No. 2008/0306750; Pub. Date: Dec. 11, 2008).
Regarding independent claim 21,
LaPasta discloses a system for checking references by an individual in anticipation of submitting an application comprising; See Abstract, (Disclosing a human resource system configured for collecting and analyzing survey data from reference providers identified by a job candidate for use by an employing entity.). See Paragraph [0033], (A hiring manager identifies a job candidate and receives information about references or reference providers identified by the job candidate, i.e. the hiring manager checks references. The examiner notes that the job candidate is disclosed as providing references and reference provider information to the human resource system, i.e. in anticipation of submitting an application.).
	a plurality of computers in communication with one another, at least one computer configured to receive a self-verification reference request from the individual including a list of references to be contacted; See Paragraph [0028], (The job candidate evaluation system comprises a plurality of computers connected through a network, i.e. a plurality of computers in communication with one another, that cooperate with each other to provide a comprehensive collection and analysis of job candidate reference information.). See Paragraph [0044], (A job candidate may enter reference information using a form on a generated webpage and then further submit the form to the job candidate evaluation system, i.e. a self-verification request.).
a first survey generation device including a plurality of device specific generating modules configured to generate a survey LaPasta does not disclose that the survey data is collected from a resume parser.
a survey distribution device including a plurality of device specific processing modules, each device specific processing module being configured to distribute the survey to each of the list of references; See Paragraph [0034], (The system sends emails to all the reference entities that were identified by the job candidate requesting they fill out the survey prepared by the hiring manager.).
an organization database including a plurality of analysis modules that organize the plurality of responses; See Paragraph [0054], (The analysis module analyzes received survey data stored in the survey database and generates a candidate report, i.e. organizing a plurality of responses.).
a confidence database including a plurality of data points associated with at least one of a business entity, a reference provider, and a reference responder; See Paragraph [0055], (Benchmark scores, i.e. confidence stores, stored in the benchmark database represent competencies stored on industry-wide basis, company-wide basis or company-specific job position type basis, i.e. the benchmark database is a confidence database, for data of a company-wide basis/company-specific job position type basis, i.e. data points associated with a business entity.
and a confidence generation device including a plurality of device specific generating modules configured to calculate a confidence score based on the plurality of data points. See Paragraph [0055], (Benchmark scores, i.e. confidence stores, stored in the benchmark database represent competencies stored on industry-wide basis, company-wide basis or company-specific job position type basis, i.e. the benchmark database is an organization database used to compare benchmark scores with response data.).
LaPasta does not explicitly disclose a first survey generation device including a plurality of device specific generating modules configured to generate a survey based on parameters collected from a resume parser;
Emmerton discloses the step of generat[ing] a survey based on parameters collected from a resume parser; See Paragraph [0144], (Disclosing a method for determining worker skill and experience. The method including resume parser software installed on the server that handles automated selection of interview questions, i.e. a survey, where questions may be selected based on parsed elements of a resume, i.e. generating a survey based on parameters collected from a resume parser.).
LaPasta and Emmerton are analogous art because they are in the same field of endeavor, professional social platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of LaPasta to include the resume parsing software disclosed by Emmerton. Doing so would allow the system to generate survey elements that are personalized for each individual resume provided by candidates. The resulting improvement would be that candidates receive the most relevant questions relating to the resume elements provided.
LaPasta-Emmerton does not disclose the step wherein a survey database including a plurality of collection modules that collects tracks, timestamps delivery and responses for developing a transparent audit trail of responses provided by the list of references based on the survey;
a system database configured to generate a transparent auditable survey report to facilitate adjudication procedures as required by the Fair Credit Reporting Act and based on the plurality of responses;
a second survey generation device including a plurality of device specific generating modules configured to generate an audit trail of responses and update survey feedback; 
a survey report distribution device that enables the individual to invite at least one third party to review the transparent auditable survey report;
Wunder discloses the step wherein a survey database including a plurality of collection modules that collects tracks, timestamps delivery and responses for developing a transparent audit trail of responses provided by the list of references based on the survey; See Paragraph [0011], (Disclosing a system for screening candidates for compliance. The system is capable of automatically and objectively evaluating a candidate's relevant background information with respect to screening policies and acceptance levels.). See Paragraphs [0095]-[0108], (Users may be subject to criteria that determines Credit Worthiness based on a plurality of characteristics including [0099] a threshold quantity of records to be collected and [0100] a number of years to search back for interrogating collection date on applicant reports, e.g. the records to be searched are necessarily timestamped, i.e. timestamped delivery and responses for developing a transparent audit trail). The examiner notes the broadest, reasonable interpretation of a "transparent audit trail" includes structured 
a system database configured to generate a transparent auditable survey report to facilitate adjudication procedures as required by the Fair Credit Reporting Act and based on the plurality of responses; See Paragraph [0221], (The notification service obtains results of the background check and notifies an employment candidate in accordance with the Fair Credit Reporting act, i.e. facilitating adjudication procedures as required by the FCRA based on the plurality of responses (e.g. by providing information in accordance with the FCRA).) See Paragraphs [0042]-[0043], (The service server comprises one or more databases capable fo storing data relate to system access, hiring policies, candidates and screening results. Users may request and receive data from the one or more databases including screening information from one or more remote data sources obtained via the non-instant data server or other information from an instant data server.) See Paragraph [0058], (A user is able to obtain a report of collected instant and non-instant data about candidate(s), i.e. a system database configured to generate a transparent auditable survey report. The examiner notes the broadest, reasonable interpretation of a "transparent audit trail" includes structured documents that may be requested and obtained by a supervising entity for consideration. Therefore, the plurality of documents and characteristics described in Paragraphs [0095]-[0108] comprise a transparent audit trail of records that can be obtained and used to generate reports.
a second survey generation device including a plurality of device specific generating modules configured to generate an audit trail of responses and update survey feedback; See Paragraph [0221], (The notification service obtains results of the background check and notifies an employment candidate in accordance with the Fair Credit Reporting act, i.e. a second survey generation device configured to generate an audit trail of responses and update survey feedback (e.g. via notifications to the candidate).) Note [0203], (Where errors in candidate information are logged when encountered such that they may be reviewed and researched by one or more persons in order to remedy the error (e.g. error correction of candidate data is equivalent to updating survey feedback).)
a survey report distribution device that enables the individual to invite at least one third party to review the transparent auditable survey report; See Paragraph [0221], (A candidate, i.e. a third party, is allowed to review the transparent auditable survey report comprising the results of the background check in accordance with the FCRA.)
	LaPasta, Emmerton and Wunder are analogous art because they are in the same field of endeavor, systems and methods for managing employment/hiring data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of LaPasta-Emmerton to include service provider and notifications described by Wunder. Doing so would allow users of the system to request FCRA-compliant Adverse Action notifications to users in response to an analysis of background check information.

Regarding dependent claim 22,
As discussed above with claim 21, LaPasta-Emmerton-Wunder discloses all of the limitations.
	Emmerton further discloses the step wherein the survey is generated based on parameters provided by the individual.  See Paragraph [0144], (Disclosing a method for determining worker skill and experience. The method including resume parser software installed on the server that handles automated selection of interview questions, i.e. a survey, where questions may be selected based on parsed elements of a resume, i.e. generating a survey based on parameters collected from a user's resume, i.e. parameters provided by the individual.).

Regarding dependent claim 23,
As discussed above with claim 21, LaPasta-Emmerton-Wunder discloses all of the limitations.
	LaPasta further discloses the step wherein the survey is generated based on information from a third party. See Paragraph [0055], (Benchmark scores, i.e. confidence stores, stored in the benchmark database represent competencies stored on industry-wide basis, company-wide basis or company-specific job position type basis, i.e. the benchmark database is a confidence database, for data of a company-wide basis/company-specific job position type basis, i.e. company-specific data is job-specific information from a third-party.).

Regarding dependent claim 24,
As discussed above with claim 23, LaPasta-Emmerton-Wunder discloses all of the limitations.
	LaPasta further discloses the step wherein the information is retrieved from a third- party database that contains job-specific information. See Paragraph [0055], (Benchmark scores, i.e. confidence stores, stored in the benchmark database represent competencies stored on industry-wide basis, company-wide basis or company-specific job position type basis, i.e. the benchmark database is a confidence database, for data of a company-wide basis/company-specific job position type basis, i.e. company-specific data is job-specific information from a third-party.).

Regarding dependent claim 26,
As discussed above with claim 21, LaPasta-Emmerton-Wunder discloses all of the limitations.
	LaPasta further discloses the step wherein only a third party is provided access to the survey report. See Paragraph [0040], (Hiring managers representing client companies generate and designate surveys to job candidates via the system.). See Paragraph [0063], (The hiring manager has access to candidate reports, i.e. only a third party, which summarize survey information corroborated by reference providers that are given by a job candidate.).



Regarding dependent claim 27,
	As discussed above with claim 21, LaPasta-Emmerton-Wunder discloses all of the limitations.
	LaPasta further discloses the method comprising a reference survey database in communication with the plurality of computers for storage of responses and survey reports for future review. See Paragraph [0050], (The collection module stores survey data in the survey database, i.e. survey data includes responses to survey questions.). See FIG. 5, (Steps 86-88 of FIG. 5 refer to reference entities providing and submitting survey answers in response to a received survey, i.e. responses provided by the list of references based on the survey.).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPasta in view of Emmerton and Wunder as applied to claim 21 above, and further in view of Barnett et al. (US PGPUB No. 2014/0136438; Pub. Date: May 15, 2014).
Regarding dependent claim 25,
	As discussed above with claim 21, LaPasta-Emmerton-Wunder discloses all of the limitations.
	LaPasta-Emmerton-Wunder does not disclose the step wherein the individual is provided access to the survey report.
	Barnett discloses the step wherein the individual is provided access to the survey report. See Paragraph [0044], (Disclosing a method for managing a recruitment network. The method includes an application layer comprising surveys, reports, offline processes, tools, dashboards and a metrics manager. Surveys or reports may be 
	LaPasta, Emmerton, Wunder and Barnett are analogous art because they are in the same field of endeavor, systems and methods for hiring networks. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of LaPasta-Emmerton-Wunder to include the application services disclosed by Barnett. Doing so would allow the system to generate surveys and reports that are accessible to candidates. Surveys and reports may contain metrics and other items that are useful to users of the system that may improve future employment opportunities.

Claim 28-30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPasta et al. (US PGPUB No. 2005/0033633; Pub. Date: Feb. 10, 2005) in view of Wunder et al. (US PGPUB No. 2008/0306750; Pub. Date: Dec. 11, 2008) and Payne (US PGPUB No. 2004/0034684; Pub. Date: Feb. 19, 2004).
Regarding independent claim 28,
	LaPasta discloses a reference checking system comprising: a plurality of computers in communication with one another, at least one computer configured to receive a reference request from one or more individuals, each individual providing a list of references to be contacted; See Abstract, (Disclosing a human resource system configured for collecting and analyzing survey data from reference providers identified by a job candidate for use by an employing entity.).  See Paragraph [0028], (The job candidate evaluation system comprises a plurality of computers connected through a network, i.e. a plurality of computers in communication with one 
a survey generation device including a plurality of device specific generating modules to generate a survey based on parameters identified by information found on a third-party website; See Paragraph [0008], (A collection module requests that reference providers complete survey questions and electronically receives survey data.).  See Paragraph [0032], (The client company sets up an order for a plurality of job candidates by purchasing a plurality of candidate reports, i.e. third-party candidate information, and prepares one or more surveys for use in the hiring process.).
a survey distribution device including a plurality of device specific processing modules to send and track a copy of the survey and invite the references to complete the survey; See FIG. 5, (Step 80, wherein the system generates an email containing a link to a survey to a reference provided by a job candidate, i.e. a survey distribution device for inviting references to complete a survey.) See Paragraph [0036], (The method is capable of tracking the progress of hired candidates and collects additional data about said candidates, tracked data may then be used to generate candidate reports.) See Paragraph [0054], (Survey data may be received, analyzed and stored in order to generate candidate reports.) Therefore, "additional data" includes survey data, i.e. survey data may be tracked.
a survey database including a plurality of collection modules that collects and tracks all responses provided by the list of references based on the survey; See Paragraph [0050], (The collection module stores survey data in the survey database, i.e. survey data includes responses to survey questions.). See FIG. 5, (Steps 86-88 of FIG. 5 refer to reference entities providing and submitting survey answers in response to a received survey, i.e. responses provided by the list of references based on the survey.).  See Paragraph [0036], (The method is capable of tracking the progress of hired candidates and collects additional data about said candidates, tracked data may then be used to generate candidate reports.) See Paragraph [0054], (Survey data may be received, analyzed and stored in order to generate candidate reports.) Therefore, "additional data" includes survey data, i.e. survey data may be tracked.
a searching module that allows a user to search the survey responses and to review the audit trail of the one or more individuals based on parameters provided by the user; See FIG. 6 and Paragraph [0053], (A Hiring Manager requests a report for a particular candidate, i.e. data corresponding to a user identification, i.e. a parameter. The analysis module displays a dashboard for the current status of each candidate's progress for the completion of the reference information, i.e. survey data.).
The examiner notes that LaPasta does not explicitly disclose the step of reviewing [an] audit trail.
and a system database configured to provide the user results from the search. See Paragraph [0054], (The analysis module analyzes received survey data stored in the survey database and generates a candidate report, i.e. results including survey data are provided to a user in the form of a report.).
LaPasta does not disclose an electronic process for presenting to the individual and informing the individual of the individual's rights under the Fair Credit Reporting Act (FCRA) and having the individual acknowledge the individual has reviewed the FCRA rights using an electronic signature;
	a searching module that allows a user to…review the audit trail…
	Wunder discloses an electronic process for presenting to the individual and informing the individual of the individual's rights under the Fair Credit Reporting Act (FCRA) and having the individual acknowledge the individual has reviewed the FCRA rights using an electronic signature; See Paragraph [0221], (The service provider is capable of initiating an Adverse Action notification service in response to the results of a background check performed for a job candidate.). The examiner notes that an FCRA-compliant adverse action notification necessarily advises consumers of their rights as described in 15 U.S.C. § 1681g(C)(2).
a searching module that allows a user to…review the audit trail… See Paragraph [0221], (The notification service obtains results of the background check and notifies an employment candidate in accordance with the Fair Credit Reporting act, i.e. a second survey generation device configured to generate an audit trail of responses and update survey feedback (e.g. via notifications to the candidate).) Note [0203], (Where errors in candidate information are logged when encountered such that they may be reviewed and researched by one or more persons in order to remedy the error, i.e. reviewing an audit trail.)
	LaPasta and Wunder are analogous art because they are in the same field of endeavor, systems and methods for managing employment/hiring data. It would have LaPasta and Wunder before them to modify the data system of LaPasta to include service provider and notifications described by Wunder. Doing so would allow users of the system to request FCRA-compliant Adverse Action notifications to users in response to an analysis of background check information.
	LaPasta-Wunder does not disclose a first collection database for tracking and time-stamping the individual's responses and the individual's electronic signature acknowledging receipt of FCRA rights;
	Payne discloses a first collection database for tracking and time-stamping the individual's responses and the individual's electronic signature acknowledging receipt of FCRA rights; See Paragraph [0084], (Individual electronic form responses are time stamped and stored in a centralized online repository, i.e. a first collection database.). The examiner notes that an FCRA form is a type of electronic form whose responses can be stored and timestamped using the method of Payne.
LaPasta, Wunder and Payne are analogous art because they are in the same field of endeavor, methods and systems for managing form data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having LaPasta, Wunder and Payne before them to modify the data system of LaPasta-Wunder to include the individual form element timestamping method disclosed by Payne. Doing so would allow the system to track individual items, signatures and responses on individual hiring forms filled out by job candidates and reference providers as in the system of LaPasta.

Regarding dependent claim 29,
As discussed above with claim 29, LaPasta-Wunder-Payne discloses all of the limitations.
	LaPasta further discloses the step wherein the third-party website contains job-specific information. See Paragraph [0055], (Benchmark scores, i.e. confidence stores, stored in the benchmark database represent competencies stored on industry-wide basis, company-wide basis or company-specific job position type basis, i.e. the benchmark database is a confidence database, for data of a company-wide basis/company-specific job position type basis, i.e. company-specific data is job-specific information from a third-party.).

Regarding dependent claim 30,
	As discussed above with claim 29, LaPasta-Wunder-Payne discloses all of the limitations.
	LaPasta further discloses the step wherein the job-specific information correlates to a specific job title. See Paragraph [0055], (Benchmark scores, i.e. confidence stores, stored in the benchmark database represent competencies stored on industry-wide basis, company-wide basis or company-specific job position type basis, i.e. the benchmark database is a confidence database, for data of a company-wide basis/company-specific job position type basis, i.e. company-specific data is job-specific information from a third-party.).


Regarding dependent claim 34,
	As discussed above with claim 21, LaPasta-Wunder-Payne discloses all of the limitations.
	Wunder further discloses the step wherein the system database is configured to receive a notice from the user of an adverse action relating to the individual's reference report. See Paragraph [0221], (A user, i.e. an employer, is able to initiate the Adverse Action notification service relating to an individual candidate for notifying a candidate in accordance with the Fair Credit Reporting Act.).

Claim 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPasta in view of Wunder and Payne as applied to claim 30 above, and further in view of Judy (US Patent No: 8,473,320; Date of Patent: Jun. 25, 2013).
Regarding dependent claim 31,
As discussed above with claim 30, LaPasta-Wunder-Payne discloses all of the limitations.
	LaPasta-Wunder-Payne does not disclose the step wherein the job-specific information is collected from an O*NET database.  
	Judy discloses the step wherein the job-specific information is collected from an O*NET database. See Col. 19, lines 17-21, (The US Department of Labor’s O*NET database describes knowledge, skills and abilities necessary for each occupation.).
LaPasta, Wunder, Payne and Judy are analogous art because they are in the same field of endeavor, professional networking platforms. It would have been obvious LaPasta, Wunder, Payne and Judy before them to modify the data system of LaPasta-Wunder-Payne to include the O*NET database as disclosed by Judy. Doing so would allow the data system to access a detailed and continuously updated list of profession data that is used to identify correct and agreed upon terminology related to a wide variety of fields of employment.

Regarding dependent claim 32,
As discussed above with claim 31, LaPasta-Wunder-Payne-Judy discloses all of the limitations.
	Judy further discloses the step wherein at least one of the computers remotely access the O*NET database directly to retrieve the job-specific information. See Col. 28, lines 26-33, (The disclosed system is able to retrieve a previously downloaded O*NET database from storage and extract data for all occupations in the database for "knowledge", "skills" and "abilities" descriptors.).
LaPasta, Wunder, Payne and Judy are analogous art because they are in the same field of endeavor, professional networking platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of LaPasta-Wunder-Payne to include the O*NET database extraction method as disclosed by Judy. Doing so would allow the data system to extract data from the O*NET database that can be used to populate survey questions or interview questions with data that is recognized as relevant to a field of endeavor with regards to knowledge, skill and abilities that could be considered important for a given position.

Regarding dependent claim 33,
As discussed above with claim 32, LaPasta-Wunder-Payne-Judy discloses all of the limitations.
	LaPasta further discloses the step wherein the survey responses are stored for future use. See Paragraph [0050], (The collection module stores survey data in the survey database. Survey data is further used to generate reports, i.e. a future use.).

Claim 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPasta, Wunder and Payne as applied to claim 34 above, and further in view of Forman et al. (US PGPUB No. 2014/0164271; Pub. Date: Jun. 12, 2014).
Regarding dependent claim 35,
As discussed above with claim 34, LaPasta-Wunder-Payne discloses all of the limitations.
Wunder further discloses a message distribution device configured to notify the individual of an adverse action process by a notice and providing the individual with information regarding the individual's reference report and information about the individual's right under the FCRA; See Paragraph [0221], (A user, i.e. an employer, is able to initiate the Adverse Action notification service relating to an individual candidate for notifying a candidate in accordance with the Fair Credit Reporting Act.). See Paragraph [0221], (The service provider is capable of initiating an Adverse Action notification service in response to the results of a background check performed for a job candidate.). The examiner notes that an FCRA-compliant adverse 
LaPasta-Wunder-Payne does not disclose a second collection database for receiving additional information related to the individual's reference report in response to the notification of the adverse action process.
Forman discloses a second collection database for receiving additional information related to the individual's reference report in response to the notification of the adverse action process. See Paragraph [0070], (Portal processing circuitry tracks employment or job information by receiving status updates regarding an employment opportunity.). The examiner notes that receipt of an adverse action notification is an update to a candidate’s eligibility.
	LaPasta, Wunder, Payne and Forman are analogous art because they are in the same field of endeavor, systems and methods for managing employment/hiring data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of LaPasta-Wunder-Payne to include the automatic status update method of Forman. Doing so would allow candidates to receive automatic updates regarding their job prospects including receiving notifications such as the adverse action notifications described by Wunder.





Regarding dependent claim 36,
As discussed above with claim 35, LaPasta-Wunder-Payne-Forman discloses all of the limitations.
	Wunder further discloses the step wherein the notice of an adverse process action is received in response to a decision to not advance the individual in an application process based on the individual's reference report. See Paragraph [0221], (The service provider is capable of initiating an Adverse Action notification service in response to the results of a background check performed for a job candidate.). The examiner notes that the Adverse Action notifications are typically associated with denial of employment based on FCRA guidelines.

Claim 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPasta et al. (US PGPUB No. 2005/0033633; Pub. Date: Feb. 10, 2005) in view of Wunder et al. (US PGPUB No. 2008/0306750; Pub. Date: Dec. 11, 2008), and Forman et al. (US PGPUB No. 2014/0164271; Pub. Date: Jun. 12, 2014) and Tryfon (US PGPUB No. 2010/0262462; Pub. Date: Oct. 14, 2010).
Regarding independent claim 37,
	LaPasta discloses A reference checking system comprising: a plurality of computers in communication with one another, at least one computer configured to receive a reference request from an individual providing a list of references to be contacted; See Abstract, (Disclosing a human resource system configured for collecting and analyzing survey data from reference providers identified by a job candidate for use by an employing entity.).  See Paragraph [0028], (The job candidate evaluation system comprises a plurality of computers connected through a network, i.e. 
a survey generation device including a plurality of device specific generating modules configured to generate a survey relating to employment of the individual; See Paragraph [0008], (A collection module requests that reference providers complete survey questions and electronically receives survey data.).  See Paragraph [0032], (The client company sets up an order for a plurality of job candidates by purchasing a plurality of candidate reports, i.e. third-party candidate information, and prepares one or more surveys for use in the hiring process.).
LaPasta does not disclose an electronic process for presenting to the individual and informing the individual of the individual's rights under the Fair Credit Reporting Act (FCRA) and having the individual acknowledge the individual has reviewed the FCRA rights using an electronic signature;
a survey database including a plurality of collection modules that collects with an audit trail of all responses provided by the list of references based on the survey;
an organization database including a plurality of analysis modules that organize the plurality of transparent auditable, timestamped responses,
and a system database configured to generate a survey report based on the plurality of transparent auditable responses wherein the system database allows an employer who views the survey report to have complete transparency into each individual responding to the reference checking survey and to input information relating to initialing an adverse action process relating to the individual's transparent reference report;
and to input information relating to initialing an adverse action process relating to the individual's transparent reference report;
a message distribution device configured to notify the individual of the adverse action process and providing the individual from the transparent auditable report with information regarding the individual's reference report to fully enable the individual to dispute the accuracy or completeness of the report and as is the individual's right under the FCRA;
Wunder discloses an electronic process for presenting to the individual and informing the individual of the individual's rights under the Fair Credit Reporting Act (FCRA) and having the individual acknowledge the individual has reviewed the FCRA rights using an electronic signature; See Paragraph [0221], (The service provider is capable of initiating an Adverse Action notification service in response to the results of a background check performed for a job candidate.). The examiner notes that an FCRA-compliant adverse action notification necessarily advises consumers of their rights as described in 15 U.S.C. § 1681g(C)(2).
a survey database including a plurality of collection modules that collects with an audit trail of all responses provided by the list of references based on the survey; See Paragraph [0011], (Disclosing a system for screening candidates for compliance. The system is capable of automatically and objectively evaluating a candidate's relevant background information with respect to screening policies and acceptance levels.). See Paragraphs [0095]-[0108], (Users may be subject to criteria that determines Credit Worthiness based on a plurality of characteristics including [0099] a threshold quantity of records to be collected and [0100] a number of years to search back for interrogating collection date on applicant reports. The examiner notes the broadest, reasonable interpretation of an "audit trail" includes structured documents that may be requested and obtained by a supervising entity for consideration. Therefore, the plurality of documents and characteristics described in Paragraphs [0095]-[0108] comprise an audit trail of records that can be obtained.
an organization database including a plurality of analysis modules that organize the plurality of transparent auditable, timestamped responses, See Paragraphs [0042]-[0043], (The service server comprises one or more databases capable of storing data relate to system access, hiring policies, candidates and screening results. Users may request and receive data from the one or more databases including screening information from one or more remote data sources obtained via the non-instant data server or other information from an instant data server.)  See Paragraphs [0095]-[0108], (Users may be subject to criteria that determines Credit Worthiness based on a plurality of characteristics including [0099] a threshold quantity of records to be collected and [0100] a number of years to search back for interrogating collection date on applicant reports, e.g. the records to be searched are necessarily 
and a system database configured to generate a survey report based on the plurality of transparent auditable responses wherein the system database allows an employer who views the survey report to have complete transparency into each individual responding to the reference checking survey and to input information relating to initialing an adverse action process relating to the individual's transparent reference report; See Paragraphs [0095]-[0108], (Users may be subject to criteria that determines Credit Worthiness based on a plurality of characteristics such as those of [0095]-[0108].) The examiner notes the broadest, reasonable interpretation of a "transparent audit trail" includes structured documents that may be requested and obtained by a supervising entity for consideration. Therefore, the plurality of documents and characteristics described in Paragraphs [0095]-[0108] comprise a transparent audit trail of records that can be obtained.  See Paragraph [0058], (A user is able to obtain a report of collected instant and non-instant data about candidate(s), i.e. a system database configured to generate a transparent auditable survey report.) Users who have access to the plurality of candidate documents necessarily have access to the contents of said forms.)
The examiner notes that while Wunder is not explicitly directed to survey reports, these represent electronic forms having data and characteristics that can be collected. Additionally, Paragraph [033] of LaPasta discloses that Hiring managers may receive information about references or reference providers identified by the job candidate, i.e. 
and to input information relating to initialing an adverse action process relating to the individual's transparent reference report; See Paragraph [0221], (A user, i.e. an employer, is able to initiate the Adverse Action notification service relating to an individual candidate for notifying a candidate in accordance with the Fair Credit Reporting Act in response to the results of a background check, i.e. relating to an individual's reference report.).
a message distribution device configured to notify the individual of the adverse action process and providing the individual from the transparent auditable report with information regarding the individual's reference report to fully enable the individual to dispute the accuracy or completeness of the report and as is the individual's right under the FCRA; See Paragraph [0221], (A user, i.e. an employer, is able to initiate the Adverse Action notification service relating to an individual candidate for notifying a candidate in accordance with the Fair Credit Reporting Act.). See Paragraph [0221], (The service provider is capable of initiating an Adverse Action notification service in response to the results of a background check performed for a job candidate.). The examiner notes that an FCRA-compliant adverse action notification necessarily advises consumers of their rights as described in 15 U.S.C. § 1681g(C)(2).
See FIG. 4 and Paragraph [0203], (Disclosing that candidate reports are monitored for rating errors such that the report may be delivered or otherwise made available to one or more people that are able to determine the cause of the error and 
	LaPasta and Wunder are analogous art because they are in the same field of endeavor, systems and methods for managing employment/hiring data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having LaPasta and Wunder before them to modify the data system of LaPasta to include service provider and notifications described by Wunder. Doing so would allow users of the system to request FCRA-compliant Adverse Action notifications to users in response to an analysis of background check information.
	LaPasta-Wunder does not disclose a first collection database for tracking and time-stamping the individual's responses and the individual's electronic signature acknowledging receipt of FCRA rights;
	a survey distribution device including a plurality of device specific processing modules, each device specific processing module being configured to track and time-stamp the distribute and receipt of the survey to each of the list of references;
	Tryfon discloses a first collection database for tracking and time-stamping the individual's responses and the individual's electronic signature acknowledging receipt of FCRA rights; See FIG. 2, (Illustrating method 200 
	The examiner notes that “acknowledging receipt of FCRA rights” is an individual’s response, therefore the method of Tryfon is capable of storing receipt of FCRA rights data the same way it confirms receipt of survey data. Additionally, Wunder discloses a notification service for providing FCRA notifications to candidates.
	a survey distribution device including a plurality of device specific processing modules, each device specific processing module being configured to track and time-stamp the distribute and receipt of the survey to each of the list of references; See Paragraph [0030], (Disclosing a survey engine that may locate a timestamp and to determine whether a targeted survey has been generated.) See Paragraph [0066], (A survey tracking display may display a status of a targeted survey having an indicator associated with whether a survey has been sent/re-sent to a customer.)
	LaPasta, Wunder and Tryfon are analogous art because they are in the same field of endeavor, methods and systems for managing form data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of LaPasta-Wunder to include the method of tracking and Tryfon. Doing so would allow the system to maintain a plurality of useful information that may be used to corroborate survey data such as the background checks disclosed by LaPasta and Wunder. The plurality of databases may store data that other users can review as needed in order to ensure compliance with the FCRA as required in Wunder.
	LaPasta-Wunder-Tryfon does not disclose a second collection database for receiving additional information related to the individual's reference report in response to the notification of the adverse action process.
	Forman discloses a second collection database for receiving additional information related to the individual's reference report in response to the notification of the adverse action process. See Paragraph [0070], (Portal processing circuitry tracks employment or job information by receiving status updates regarding an employment opportunity.). The examiner notes that receipt of an adverse action notification is an update to a candidate’s eligibility.
LaPasta, Wunder, Tryfon and Forman are analogous art because they are in the same field of endeavor, systems and methods for managing employment/hiring data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of LaPasta-Wunder-Tryfon to include the automatic status update method of Forman. Doing so would allow candidates to receive automatic updates regarding their job prospects including receiving notifications such as the adverse action notifications described by Wunder.


Regarding dependent claim 38,
As discussed above with claim 37, LaPasta-Wunder-Tryfon-Forman discloses all of the limitations.
	Forman further discloses a docketing database that automatically periodically sends reminders relating to the adverse action process to the individual. See Paragraph [0070], (Portal processing circuitry tracks employment or job information by receiving status updates regarding an employment opportunity.). The examiner notes that receipt of an adverse action notification is an update to a candidate’s eligibility.).

Regarding dependent claim 39,
As discussed above with claim 38, LaPasta-Wunder-Tryfon-Forman discloses all of the limitations.
	LaPasta further discloses the step wherein the survey is generated based on job-specific information from a third party. See Paragraph [0055], (Benchmark scores, i.e. confidence stores, stored in the benchmark database represent competencies stored on industry-wide basis, company-wide basis or company-specific job position type basis, i.e. the benchmark database is a confidence database, for data of a company-wide basis/company-specific job position type basis, i.e. company-specific data is job-specific information from a third-party.).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPasta in view of Wunder, Tryfon and Forman as applied to claim 38 above, and further in view of Emmerton (US PGPUB No. 2014/0236852; Pub. Date: Aug. 23, 2014).
Regarding dependent claim 40,
As discussed above with claim 38, LaPasta-Wunder-Tryfon-Forman discloses all of the limitations.
LaPasta-Wunder-Tryfon-Forman does not disclose the step wherein the reference request is initiated by the individual.
Emmerton discloses the step wherein the reference request is initiated by the individual. See Paragraph [0144], (Disclosing a method for determining worker skill and experience. The method including resume parser software installed on the server that handles automated selection of interview questions, i.e. a survey, where questions may be selected based on parsed elements of a resume, i.e. generating a survey based on parameters collected from a user's resume, i.e. parameters provided by the individual.).
LaPasta, Wunder, Tryfon, Forman and Emmerton are analogous art because they are in the same field of endeavor, professional social platforms. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of LaPasta-Wunder-Tryfon-Forman to include the resume parsing software disclosed by Emmerton. Doing so would allow the system to generate survey elements that are personalized for each individual resume provided by candidates. The resulting improvement would be that candidates receive the most relevant questions relating to the resume elements provided.
Response to Arguments
Applicant’s amendments to the claims have renumbered them appropriately, the claim objection relating to re-numeration has been withdrawn.
Applicant’s amendments to the claims have remedied the potential indefiniteness issues discussed in the rejection under 35 USC 112(b). The corresponding rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 21 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.
Applicant's arguments with respect to independent claim 28 have been fully considered but they are not persuasive. 
Regarding independent claim 28,
	As clarified in the rejection above, Paragraph [0036] of LaPasta explicitly discloses the ability to track the progress of hiring candidates and is further capable of storing additional information regarding said candidates as described in [0045]. Therefore, LaPasta discloses the limitations relating to “tracking” survey data.
	Paragraph [0221] of Wunder describes a process of reviewing and correcting errors in candidate information where one or more persons which includes reviewing and/or researching documents relating to the survey. Therefore, Wunder discloses steps relating to transparency and auditability of the records by providing access to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159